COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )              
No.  08-04-00146-CR
                                                                              )
IN RE: LUIS MARTINEZ ROMERO                   )     AN ORIGINAL PROCEEDING
                                                                              )
                                                                              )
                                                                              )
 
 
MEMORANDUM  OPINION
 
Relator Luis
Martinez Romero has filed a Demand for Speedy Resolution of Pending Charges by
Federal Inmate.  He claims that he is in
federal custody and wishes to have any sentence on state charges run
concurrently with his federal time. 
Accordingly, he requests speedy resolution of a driving while
intoxicated charge and any other state charges.




Relator=s request should have been filed in the
trial court.  See Ex parte Hawkins,
885 S.W.2d 586, 588 (Tex.App.--El Paso 1994, orig. proceeding)(holding that
this Court does not have original habeas jurisdiction in criminal cases); In
re Briggs, No. 08-03-00356-CR, 2003 WL 22100477, at *1 (Tex.App.--El Paso
Sept. 9, 2003, orig. proceeding)(not designated for publication)(holding that
motion for speedy trial in the trial court was an adequate remedy for a
petitioner seeking mandamus relief to compel the trial court to try him).
The Demand for Speedy
Resolution of Pending Charges by Federal Inmate is denied.
 
 
 
July
29, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)